Gera.ldC.Mann
AttorneyGeneral

     Honorable Homer P. Rainey, President
     The University of Texas
     Austin, Texas

     Dear Mr. Rainey        Opinion No. O-3799

                            Re:   Matter of the oath required of
                                  teachers, instructors, visit-
                                  ing instructors, or other em-
                                  ployees of tax-supported schools,
                                  colleges, university, or other
                                  tax-supported institutions of
                                  learning in Texas, under S. B.
                                  No. 38, Regular Session, 47th
                                  Legislature.

               Answering your inquiry of July 19, 1941, concern-
     ing the interpretation of S. B. No. 38 of the Regular Ses-
     sion of the 47th Legislature, we beg to advise:

               The oath of office required by S. B. No. 39 of a
     "teacher, instructor, visiting instructor, or other employee
     in, for, or connected with any tax-supported school, college,
     university, or tax-supported institution of learning in this
     state, ' should be taken by such teacher, or other person desig-
     nated by the Act by subscribing his name to a printed or writ-
     ten oath of office, as prescribed by Article XVI, Section 1,
     of the Constitution, as amended November 8, 1938, before an
     officer authorized to administer oaths in this state, such as
     a judge or clerk of a court of record, a justice of the peace,
     or a notary public, duly authenticated by such officer's cer-
     tificate.

               It probably is true, that an oral oath of office ad-
     ministered to such person by a competent authority would meet
     the requirement of the statute, but for administrative pur-
     poses, it is infinitely better that the oath when taken should
     be subscribed as above indicated, to the end that such subscribed
     oath may be filed with the governing body of the school,
     college, university, or institution of learning by whom
     the subscribing teacher, or other employee, is employed.

                For your convenience we are attaching hereto a copy
     of such oath of office.
                                          Yours very truly,
    APPROVEDJUL 25, 1941              ATTORNEY GENERAL OF TEXAS
    /s/ Grover Sellers                    BY: /s/ Ocie Steen,ASSISTANT
    FIRSTASST. AIlQPNEYGENERAL

    OS-MR                             APPROVED:OpinionCcnmittee
                                               BY: BNB,Cha.irman